Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (PG Pub 2015/0069623 A1).
Regarding claim 21, Tsai teaches a semiconductor package, comprising: an integrated circuit component (34, fig. 16) in an insulating encapsulation (74) and comprising a semiconductor substrate (35) and connecting pillars (40) disposed thereon, wherein the integrated circuit component has a first surface distributed with the connecting pillars and a second surface comprising a surface of the semiconductor substrate, and the first surface is opposite to the second surface along a stacking direction of the semiconductor substrate and the connecting pillars; at least two semiconductor devices (66), disposed over the insulating encapsulation and the integrated circuit component and electrically communicating (through 44, fig. 16) to the integrated circuit component , wherein the first surface of the integrated circuit component is facing (because there is no front/back difference for each of the two top and bottom surfaces, both top and bottom surfaces can be “facing” the two semiconductor devices) the at least two semiconductor devices; a plurality of conductive pillars (33) in the insulating encapsulation adjacent to the integrated circuit component and electrically connected (through 68) to the at least two semiconductor devices; a  , wherein the second surface of the integrated circuit component is between two opposite surfaces of the epoxy polymer material along the stacking direction and is free from the insulating encapsulation (fig. 16).  
Regarding claim 22, Tsai teaches the semiconductor package of claim 21, wherein the epoxy polymer material surrounds the integrated circuit component and covers a sidewall of the integrated circuit component (figs. 8 and 16).  
Regarding claim 23, Tsai teaches the semiconductor package of claim 22, wherein the epoxy polymer material further covers a sidewall of the at least one of the plurality of conductive pillars (figs. 8 and 16).  
Regarding claim 25, Tsai teaches the semiconductor package of claim 23, wherein the epoxy polymer material further covers sidewalls of the plurality of conductive pillars (figs. 8 and 16).  
Regarding claim 26, Tsai teaches the semiconductor package of claim 21, wherein the insulating encapsulation surrounds the epoxy polymer material and covers a sidewall of the epoxy polymer material (figs. 8 and 16).  
Regarding claim 27, Tsai teaches the semiconductor package of claim 26, wherein the insulating encapsulation further covers a sidewall of the at least one of the plurality of conductive pillars (figs. 8 and 16).  
Regarding claim 28, Tsai teaches the semiconductor package of claim 26, wherein a sidewall of the at least one of the plurality of conductive pillars is free from (not touching) the insulating encapsulation (fig. 6). 
 
Claim(s) 30,33,34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (PG Pub 2015/0303174 A1).
Regarding claim 30, Yu teaches a semiconductor package, comprising: an integrated circuit component in a first insulating encapsulation (124, fig. 1A) and comprising a semiconductor substrate (102) and connecting pillars (110) disposed thereon, wherein the integrated circuit component has a first surface distributed with the connecting pillars and a second surface comprising a surface of the semiconductor substrate, and the first surface is opposite to the second surface along a stacking direction of the semiconductor substrate and the connecting pillars, wherein the second surface of the integrated circuit component is between two opposite surfaces of the first insulating encapsulation along the stacking direction and is free from the first insulating encapsulation; semiconductor devices (104A), disposed over the first insulating encapsulation and the integrated circuit component and electrically communicating (paragraph [0050]) to the integrated circuit component, wherein the first surface of the integrated circuit component is facing the semiconductor devices;4Customer No.: 31561Application No.: 16/907,180Docket No.: 071134-US-PA-OC a plurality of conductive pillars (126A) in the first insulating encapsulation adjacent to the integrated circuit component and electrically connected (paragraph [0039]) to the semiconductor devices; a second insulating encapsulation (124) encapsulating the semiconductor devices, wherein a sidewall of the second insulating encapsulation is aligned with a 
Regarding claim 33, Yu teaches the semiconductor package of claim 30, wherein a surface (lower surface of 104A, fig. 1A) of at least one of the semiconductor devices opposing to the integrated circuit component is covered by the second insulating encapsulation.  
Regarding claim 34, Yu teaches the semiconductor package of claim 30, wherein surfaces (upper surfaces of 104A, fig. 1A) of the semiconductor devices opposing to the integrated circuit component is coplanar with a surface of the second insulating encapsulation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31,32,35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (PG Pub 2015/0303174 A1).
Regarding claim 31 and 32, Yu remains as applied in claim 30.
Yu does not teach a material of the first insulating encapsulation is the same as, or different from, a material of the second insulating encapsulation.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make a material of the first insulating encapsulation to be the same as, or different from, a material of the second insulating encapsulation, for the reasoning of obvious to try set forth in KSR. "When there is a design need or market KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 35, Yu remains as applied in claim 30.
Yu further teaches the semiconductor package of claim 30, further comprising: first conductive terminals (107/120, fig. 1A), disposed over the integrated circuit component and the plurality of conductive pillars; and5Customer No.: 31561Application No.: 16/907,180Docket No.: 071134-US-PA-OC second conductive terminals (upper 109A, paragraph [0050]), located between and electrically connected to the semiconductor devices and the redistribution circuit structure, wherein the plurality of conductive pillars and the integrated circuit component are located between the first conductive terminals and the second conductive terminals. 
Yu does not teach the first conductive terminals to be electrically connected to the integrated circuit component and the plurality of conductive pillars.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first conductive terminals to be electrically connected to the integrated circuit component, through the plurality of conductive pillars and thus, also electrically connected to the plurality of conductive pillars, for the known benefit of electrically connecting the integrated circuit component to an external component, such as power source, for example.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first conductive terminals to be electrically connected to the integrated circuit component, through the plurality of conductive pillars and thus, 
Regarding claim 36, Yu teaches (see claim 30) a semiconductor package, comprising: an integrated circuit component in a first insulating encapsulation and comprising a semiconductor substrate and connecting pillars disposed thereon, wherein the integrated circuit component has a first surface distributed with the connecting pillars and a second surface comprising a surface of the semiconductor substrate, and the first surface is opposite to the second surface along a stacking direction of the semiconductor substrate and the connecting pillars, wherein the second surface of the integrated circuit component is between two opposite surfaces of the first insulating encapsulation along the stacking direction and is free from the first insulating encapsulation; at least two semiconductor devices, disposed over the first insulating encapsulation and electrically communicating to the integrated circuit component, wherein the first sur
Yu does not teach the plurality of connectors to be electrically connected the redistribution circuit structure and the at least two semiconductor devices.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of connectors to be electrically connected the redistribution circuit structure and the at least two semiconductor devices, for the known benefit of electrically connecting the integrated circuit component to the at least two semiconductor devices (paragraph [0036]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of connectors to be electrically connected the redistribution circuit structure and the at least two semiconductor devices, for the known benefit of electrically connecting the integrated circuit component to the at least two semiconductor devices.
Regarding claim 37, Yu teaches the semiconductor package of claim 36, wherein the underfill covers the plurality of connectors (fig. 1A).  
Regarding claim 38, Yu teaches the semiconductor package of claim 36, wherein the underfill covers sidewalls of the at least two semiconductor devices (fig. 1A).
  
Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (PG Pub 2015/0303174 A1) as applied to claim 36 above, and further in view of Kim et al (PG Pub 2016/0233196 A1) and Tanaka (PG Pub 2009/0293271 A1).
Regarding claim 39, Yu remains as applied in claim 36.
Yu further teaches conductive terminals (120/122/107, fig. 1A), located on a side of the first insulating encapsulation opposing to the second insulating encapsulation, 
Yu does not teach some of the conductive terminals are electrically connected to the integrated circuit component.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive terminals are electrically connected to the integrated circuit component, for the known benefit of electrically connecting the integrated circuit component to an external component, such as power source, for example, through the conductive terminals.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive terminals are electrically connected to the integrated circuit component, for the known benefit of electrically connecting the integrated circuit component to an external component, such as power source, for example, through the conductive terminals.
Yu does not teach a second insulating encapsulation… covers [an] underfill.
In the same field of endeavor, Kim teaches a second insulating encapsulation (160, fig. 2), surrounding the at least two semiconductor devices and located at a side of the redistribution circuit structure opposing to the first insulating encapsulation wherein the second insulating encapsulation covers the underfill, for the benefit of enhancing bondage (paragraph [0031] of Tanaka).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semiconductor package to comprise a second insulating encapsulation, surrounding the at least two semiconductor devices and 
Regarding claim 40, Yu does not teach a material of the second insulating encapsulation is different from a material of the underfill.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make a material of the second insulating encapsulation to be the same as, or different from, a material of the underfill, for the reasoning of obvious to try set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (PG Pub 2007/0096292 A1) and Kim et al (PG Pub 2016/0233196 A1).
Regarding claim 21, Machida teaches a semiconductor package, comprising: an integrated circuit component (fig. 3) in an insulating encapsulation (equivalent to 13, fig. 32) and comprising a semiconductor substrate (14) and interconnecting elements (17, fig. 1) disposed thereon, wherein the integrated circuit component has a first surface distributed with the connecting pillars and a second surface comprising a surface of the semiconductor substrate, and the first surface is opposite to the second surface along a stacking direction of the semiconductor substrate and the interconnecting elements; at least two semiconductor devices (76/44), disposed over the insulating encapsulation  , wherein the second surface of the integrated circuit component is between two opposite surfaces of the epoxy polymer material along the stacking direction and is free from the insulating encapsulation (fig. 3).  
Machida does not teach the interconnecting elements to be connecting pillars.
In the same field of endeavor, Kim teaches interconnecting elements to be connecting pillars (122, fig. 2).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to substitute the connecting pillars in Kim for the interconnecting elements to perform the same function of electrically interconnecting two components, as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 29, Machida teaches the semiconductor package of claim 21, further comprising: 3Customer No.: 31561Application No.: 16/907,180Docket No.: 071134-US-PA-OCan additional insulating encapsulation (79, fig. 3), surrounding the at least two semiconductor devices and located at a side of the redistribution circuit .
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“a sidewall of one of the plurality of conductive pillars is partially covered by the epoxy polymer material” (claim 24)
Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. See rejection under Tsai reference.
Applicant’s arguments with respect to claim(s) 21,29, and 30-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899